Citation Nr: 1439266	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  09-23 292A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include post-traumatic stress disorder (PTSD), bipolar disorder, and depression.

2.  Entitlement to service connection for status post fracture, right foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from December 1977 to June 1978 and from April 1979 to April 1983.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Veteran testified before the undersigned at a May 2014 Video Conference hearing.  The hearing transcript is of record.

The Board notes that in an August 2012 rating decision, the RO granted service connection for bilateral hearing loss.  This was a full grant of the benefit sought with regard to that issue.  Grantham v. Brown, 114 F .3d 1156 (Fed. Cir. 1997).

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Thus, although the RO has adjudicated the Veteran's claim as entitlement to service connection for PTSD, the issue on appeal encompasses a claim for service connection for an underlying psychiatric disability, regardless of how it is diagnosed.

The issue of entitlement to service connection for an acquired psychiatric disability, to include PTSD, bipolar disorder, and depression, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

During his May 2014 Video Conference hearing, and prior to promulgation of a decision in the appeal, the Veteran notified the Board that he wished to withdraw his appeal for the claim of service connection for residuals of status post fracture, right foot.


CONCLUSION OF LAW

The appellant has met the criteria for withdrawal of an appeal for entitlement to service connection for residuals of status post fracture, right foot.  38 U.S.C.A. 
§ 7105(b)(2),(d)(5) (West 2002 & Supp. 2013); 38 C.F.R. § 20.204 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002 & Supp. 2013).  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  
38 C.F.R. §§ 20.202, 20.204(b) (2012).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(c) 
(as amended by 68 Fed. Reg. 13235 (April 18, 2003)).  

At the Video Conference hearing held on May 8, 2014, prior to promulgation of a decision in the appeal, the Veteran notified the undersigned Acting Veterans Law Judge of his desire to withdraw his appeal as to the issue of entitlement to service connection for residuals of status post fracture, right foot.


As the Veteran has withdrawn the appeal as to the issue of entitlement to service connection for residuals of status post fracture, right foot, there remain no allegations of errors of fact or law for appellate consideration with regard to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal with regards to this claim, and it is dismissed.  


ORDER

The claim for service connection for status post fracture, right foot, is dismissed.


REMAND

Under the Veterans Claims Assistance Act of 2000, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 
20 Vet. App. 79 (2006).

The types of evidence that 'indicate' that a current disability 'may be associated' with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, 
at 83.


Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  
38 C.F.R. § 3.304(f) .

The Veteran contends that he has a current psychiatric disability that was incurred or aggravated as a result of stress he experienced within his duties while working as a medic during active duty in the Army, including ambulance calls and picking up dead bodies.  He has also reported that he was sexually assaulted by other soldiers and that he experienced marital problems (being shot by his wife), which caused him stress during active duty.  

Service treatment records are negative for any evidence of complaints, treatment or a diagnosis related to a psychiatric disability, and no psychiatric disability was diagnosed at the time of his discharge in 1983 or 1988.

In April 2009, a formal finding of lack of information required to corroborate stressor(s) associated with a claim for service connection for PTSD was issued, indicating that the information required to corroborate the stressful events described by the Veteran was insufficient to send to the U.S. Army and Joint Services Records Research Center (JSRRC) and/or insufficient to allow for meaningful research of Marine Corps or National Archives and Records Administration (NARA) records. 
Some of the Veteran's claimed stressors are not verifiable.  However, the Board notes that service personnel records show that the Veteran did work as a medical specialist during active duty in the Army.  The Board finds that based on a review of the evidence of record and the Veteran's statements, the Veteran's assertions of ambulance calls and picking up dead bodies while working as a medic are credible and consistent with the circumstances of his service, and therefore, the Board finds that this reported stressor is conceded.  See 38 U.S.C.A. § 1154(b).

In addition, the Veteran's PTSD claim also includes a claimed stressors of physical and sexual assault.   PTSD claims involving allegations of personal assault fall within the category of situations in which it is not unusual for there to be an absence of service records documenting the events of which the Veteran complains. Therefore, evidence from sources other than the Veteran's service records may corroborate an account of a stressor incident.  

The record shows the Veteran has not been provided with adequate notice of the provisions that apply to cases involving service connection for PTSD to include those claims based on allegations of personal or sexual assault.  The Board points out that in Bradford v. Nicholson, 20 Vet. App. 200 (2006), the Court clarified that § 3.304(f)(3) provides "unequivocally" that "VA will not deny a post-traumatic stress disorder claim that is based on in-service personal assault" without first providing the requisite notice.  Thus, a remand is necessary for the RO to provide the Veteran with a specific development letter addressing the above provision in full.  See Disabled American Veteran s v. Secretary of Veteran' s Affairs, 327 F. 3d 1339 (Fed. Cir. 2003). 

The Veteran's service records are negative for any indication of any sexual assault. However, cases involving allegations of a personal assault- to include sexual assault-fall within the category of situations in which it is not unusual for there to be an absence of service records documenting the events of which the Veteran complains.  See, e.g., Patton v. West, 12 Vet. App. 272, 281 (1999).  38 C.F.R. § 3.304, as well as VA's Adjudication Procedure Manual, M21-1, set forth alternative sources of establishing the occurrence of a stressor involving personal assault.  See 38 C.F.R. § 3.304(f)(3).  See also M21-1, Part III, 5.14(d). 

In addition, 38 C.F.R. § 3.304(f)(3) provides that VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether the evidence indicates that a personal assault occurred.  Given the above evidence, the Board finds that a remand for a VA examination and opinion to determine whether the Veteran's claimed stressor(s) are adequate to support a diagnosis of PTSD, and whether his symptoms are related to that claimed stressor. 

The Board also notes that in addition to his diagnosis of PTSD, the Veteran has also been diagnosed during VA outpatient treatment and private treatment with bipolar disorder and depression.  While records of VA treatment seem to imply a relationship to in-service experiences, there is no medical opinion of record directly addressing the etiology of the Veteran's currently diagnosed bipolar disorder or depression.  Therefore, the Board believes that the Veteran should be afforded a VA psychiatric examination to determine the nature and etiology of all currently present acquired psychiatric disorders.

The Board notes that the claims file, including the Virtual VA e-folder, does not contain any treatment records dated after November 2013.  As this case is already being remanded for further development, the RO should take this opportunity to obtain any additional treatment records that may be relevant to the claim. 

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with notice of what information and evidence is necessary to substantiate a claim for PTSD based on in-service sexual and personal assault and that such claim may be corroborated by evidence from sources other than the service records, as defined in 38 C.F.R. § 3.304(f)(3).  A copy of the correspondence should be included in the claims folder for review.

The RO should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his PTSD and/or any other psychiatric disability, including bipolar disorder and depression.  After acquiring this information and obtaining any necessary authorization, the RO should obtain and associate the records of such treatment with the claims file.  All development efforts should be in writing and associated with the claims folder/efolder.

2.  The RO should also obtain any outstanding VA medical records dated from November 2013 to the present. 

3.  Then, arrange for the Veteran to be given an examination to determine the etiology of all current acquired psychiatric disorders.  The examiner should review the claims folder and acknowledge such review in the examination report or in an addendum, and any indicated studies should be performed. 

The psychiatric examiner should take a history from the Veteran and review the entire claims file, and render an opinion as to (1) whether the Veteran has a diagnosis of PTSD which meets the DSM-IV criteria and whether it is at least as likely as not (50 percent or greater probability) that the Veteran has PTSD that is related to an in-service stressor (to include stressors of ambulance calls and picking up dead bodies while working as a medic, which are conceded), and (2) for diagnoses other than PTSD, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed psychiatric disorders began during active service or are etiologically related to the Veteran's period of active duty.

In addition, in reviewing the Veteran's claims file, the examiner should identify and examine all records indicating any change in behavior or performance subsequent to the assault alleged by the Veteran to have occurred during active service and offer an opinion as to the clinical significance, if any, of such evidenced changes.  The examiner should then express an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that any in-service personal assault described by the Veteran occurred.  If so, then the examiner should make a determination as to whether the Veteran at least as likely as not currently has PTSD as a result of the stressor event. 

The examiner is advised that the Veteran is competent to report injuries as well as symptoms, and that his reports must be considered in formulating the requested opinion. The examiner is also advised that the absence of evidence in the service treatment records is an insufficient basis, by itself, for a negative opinion.

A complete rationale should be given for all opinions and conclusions expressed.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.
4.  Thereafter, re-adjudicate the Veteran's claim for service connection for any acquired psychiatric disability, to include PTSD, bipolar disorder and depression.  If the benefit sought on appeal is not granted to the appellant's satisfaction, the appellant and his representative should be furnished a SSOC and should be given an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action, if otherwise in order.

No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to cooperate by reporting for examination without good cause may have adverse consequences on his claim.  38 C.F.R. § 3.655 (2013).  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
LESLEY A. REIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


